PER CURIAM
Darnell Wilson ("Movant") appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief. The State charged Movant in two separate cases. In one case, the State charged Movant with one count of the Class D felony of stealing, third offense. In the second case, the State charged Movant with the class C felony of assault on a law enforcement officer in the second degree, the Class D felony of stealing, third offense, and the Class D felony of resisting arrest by fleeing. Movant agreed to plead guilty to all counts in both cases. The court sentenced Movant to concurrent sentences of five years for assault of a law enforcement officer in the second degree, two years for stealing, third offense, and two years for resisting arrest. The motion court denied an evidentiary hearing for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).